Citation Nr: 0824552	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  95-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a separate disability rating for service-
connected residuals of a post-operative left knee injury, 
based on instability, from December 2, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1993.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO), which granted service connection for 
post-operative residuals of a left knee injury.  The 
evaluation was 10 percent, effective from August 1993.  
During the appeal period, the evaluation was increased to 20 
percent, effective from August 1993.  

In a September 2006 decision, the Board, inter alia, denied 
an evaluation in excess of 20 percent, for the period from 
August 1, 1993; granted a 100 percent evaluation for the 
period from December 1, 2003 to December 1, 2004, and 
assigned a 30 percent evaluation, effective from December 2, 
2004.  

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In a March 2008 order, 
the Court noted that the parties had filed a joint motion to 
remand the appeal to the Board.  The Court remanded that part 
of the Board's decision that assigned the veteran's left knee 
disability a 30 percent evaluation, effective from December 
2, 2004, but failed to consider entitlement to a separate 
rating for instability.  The appeal as to all remaining 
issues was dismissed.  

The Board observes that the appellant's brief to the Court 
identified an issue of whether the Board erred in failing to 
assign the veteran's left knee disability a separate 10 
percent evaluation under 38 C.F.R. § 4.1a, Diagnostic Codes 
5003-5260, effective from March 7, 2000.  A June 2008 
informal brief submitted on the veteran's behalf also lists 
this issue.  However, as the March 2008 joint motion and the 
Court Order do not address this issue, and indeed the Court 
dismissed the appeal as to all remaining issues, the Board 
finds that it is not before the Board at this time.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record and the parties' March 
2008 joint motion indicates that this claim requires 
additional development.

The most recent VA examination was conducted in August 2004.  
The Court has held that when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

In addition, a VA examination to determine the veteran's 
current symptoms is necessary because staged ratings are 
appropriate in an increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
provide a medical examination when it is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board also observes that after a review of the claims 
file, it is unclear when the veteran's 100 percent evaluation 
ended.  The September 2006 Board decision awarded the 100 
percent evaluation from December 1, 2003 to December 1, 2004.  
The October 2006 rating decision that implemented the Board 
decision provides that the 100 percent evaluation was in 
effect until January 31, 2005.  The October 2006 rating 
decision also reflects an award of 10 percent for left knee 
degenerative joint disease, associated with post-operative 
left knee injury, effective March 2000.  Clarification of the 
actual compensation awarded to the veteran for his left knee 
disability is required for the proper adjudication of this 
claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the veteran's service-
connected post-operative left knee 
injury.  The claims file must be made 
available to the examiner.  A complete 
rationale for all opinions expressed must 
be provided.  If the examiner finds it 
impossible to provide an opinion without 
resort to pure speculation, the examiner 
should so indicate.

2.  Then, readjudicate the issue of 
entitlement to a separate disability 
rating for service-connected residuals 
of a post-operative left knee injury, 
based on instability, from December 2, 
2004.  In doing so, address the 
inconsistencies identified above and 
explain all awards of compensation, and 
their effective dates, awarded to the 
veteran for his service connected left 
knee disability.  If the decision is 
adverse to the veteran, he and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




